UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Ellomay Capital Ltd. (Exact name of registrant as specified in its charter) Israel Not Applicable (State of incorporation or organization) (I.R.S. Employer Identification No.) 9 Rothschild Blvd., Tel Aviv, Israel (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Ordinary Shares, par value NIS 10.00 per share NYSE Amex If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box. þ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. o Securities Act registration statement file number to which this form relates: N/A Securities to be registered pursuant to Section 12(g) of the Act: None (Title of Class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered. The description of our ordinary shares, par value NIS 10.00 per share, to be registered hereunder, is contained in “Item 10.B: Memorandum of Association and Second Amended and Restated Articles,” in our Annual Report on Form 20-F, originally filed with the Securities and Exchange Commission on April 14, 2011, under the captions: “Rights of Shareholders,” “Changing Rights Attached to Shares,” “Dividends and Liquidation Rights,” “Redemption Provisions,” “Certain Transactions with Controlling Persons,” “Anti-takeover Provisions; Mergers and Acquisitions under Israeli Law” and “Duties of Shareholders and of Controlling Shareholders,” which description is incorporated herein by reference. Item 2. Exhibits. Pursuant to the Instructions as to Exhibits with respect to Form 8-A, no exhibits are required to be filed because no other securities of the Registrant are registered on the NYSE Amex and the securities registered hereby are not being registered pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Ellomay Capital Ltd. Date: August 18, 2011 By: /s/ Ran Fridrich Name: Ran Fridrich Title: CEO and Director
